DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/3/21 has been considered. 
	Claims 1-18 are pending.

Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Okagawa et al “2013 Fiscal Year Annual Research Report” (supplied on IDS filed 2/12/19, the document is in Japanese; translation of the reference is enclosed and listed on the PTO-892 as Okagawa et al, Kaken 2013 Fiscal Year Annual Research Report) in view of Ikebuchi et al, Veterinary Research vol. 44 p. 59 (2013), applicant’s admission on pages 6-7 and 25 of the specification and Ikebuchi et al, Immunology vol. 142 p. 551 (2014).  The reasons for this rejection are of record in the non-final action mailed 11/13/2020.
Applicant argues that the cited references do not provide any sequences for the instantly claimed antibodies and that the claimed antibody is a new chemical entity. Applicant also argues that there would not have been a reasonable expectation of success or motivation to produce the claimed antibodies, vectors, host cells of the claimed invention.  As stated in the rejection Ikebucki et al discloses clone 5D2, which is the same clone designation as that used by applicant, it logically flows that the sequences in the clone are the same and concludes by citing MPEP 2112(I) and that merely sequencing the clone does not make it patentable (see pages 8-9 of non-final rejection mailed 11/13/2020.  With respect to applicant’s arguments with respect to 
Applicant also argues secondary consideration of long-felt need in that others have failed to effectively treat dry type BLV in bovine leukemia virus (BLV)-infected cattle citing applicant’s inoculation successfully reduced the amount of BLV in these cattle (citing Example 1). First, applicant’s claims are product claims not method claims and the combination of references shows that the antibody can be made.  Second, even if the claims were method claims, MPEP 716.04 states that establishing long-felt needs requires objective evidence with respect to the following:  (1) the need must have been a persistent one that was recognized by those of ordinary skill in the art., (2) the long-felt need must not have been satisfied by another before the invention by applicant, and (3) the invention must in fact satisfy the long-felt need.  There is no objective evidence that the need has been a persistent one.  Since Okagawa et al clearly discloses that their antibodies can be used in the treatment of bovine viral diseases and since the antibody 5D2 is known for the treatment of BLV in vitro, the combination of the references results in methods of using the 5D2 clone as made using the technology of Okagawa et al for the treatment of BLV.  Thus, the need was satisfied by others.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Sheela J. Huff/Primary Examiner, Art Unit 1643